Holcomb, J.
(dissenting) — We cannot agree with the reasoning of the majority. The court held that by the evidence in the case it was impossible to determine whether the moneys advanced by appellant were advanced to, and borrowed by the defendant, for the benefit of the community consisting of the plaintiff and defendant, or by the defendant for his separate benefit. The presumption of community property was not overcome by a preponderance of the evidence. On some matters the evidence was equally balanced, and that was the most that could be said. If either husband or wife can bring action under the statute to recover for moneys advanced the other for community benefits, the courts will soon be swamped with such suits. Which ever spouse advances more funds for the community benefit than the other will bring action for the excess. The statute relied upon as to recovery of property in control of one spouse, by the other, was never intended to permit such remedies.
The judgment was right and should be affirmed.
Mitchell and Mackintosh, JJ., concur with Holcomb, J.